Citation Nr: 0842198	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-03 757	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cervical degenerative 
disc disease (DDD), claimed as residual neck injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
cervical DDD, claimed as residual neck injury.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Jackson, Mississippi.  
A transcript of the hearing has been associated with the 
claims file. 

In November 2007, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The persuasive and credible evidence of record indicates that 
the veteran's currently diagnosed cervical DDD, claimed as 
residual neck injury, did not manifest in service or within a 
year thereafter, and is not shown to be causally or 
etiologically related to any incident or injury in service.


CONCLUSION OF LAW

Service connection for cervical DDD, claimed as residual neck 
injury, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In October 2004 and September 2005, before the initial 
adjudication of the claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of service 
connection for cervical DDD, claimed as residual neck injury, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in May 2008 and a 
specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101 (West 2002); 38 C.F.R. § 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

In this case, the veteran asserts entitlement to service 
connection for cervical DDD, claimed as residual neck injury.  
The veteran asserted that an in-service neck injury is 
related to his current neck condition.  Specifically, the 
veteran asserted that, during his period of service, he hit 
his head while bicycling and his head snapped back.  In his 
August 2005 Notice of Disagreement, the veteran asserted that 
arthritis was reported in December 1993.  The veteran stated, 
in his July 2006 Substantive Appeal, that his service 
treatment records indicate treatment of neck pain subsequent 
to the bicycling incident, and that he was given a physical 
profile requiring light duty and preventing him from wearing 
a helmet.  

Report of Medical Examination dated in November 1976, 
conducted for the purpose of entry into service, is silent as 
to any abnormality of the head, face, neck, and scalp, and 
spine or other musculoskeletal system.  Report of Medical 
History at that time is silent as to any history of head 
injury, arthritis, rheumatism, or bursitis.  The veteran 
reported that he was in good health.  

Report of periodic Medical Examination dated in September 
1982 is silent as to any abnormality of the head, face, neck, 
and scalp, and spine or other musculoskeletal system.  

Report of periodic Medical Examination dated in February 
1987, conducted for the purpose of separation from service, 
is silent as to any abnormality of the head, face, neck, and 
scalp, and spine or other musculoskeletal system.  Report of 
Medical History at that time indicates that the veteran 
reported frequent problems with his back and knees.  The 
veteran denied a history of a head injury.  The veteran 
reported a history of arthritis, rheumatism, or bursitis.  
The examiner commented that the veteran had frequent low back 
pain, usually after exercise.  

Service treatment records dated in August 1987 indicate that 
the veteran was treated for a right inguinal hernia and given 
a physical profile that prevented him from wearing a helmet, 
lifting up to ten pounds, and walking or running at a pace 
and distance other than his own for a period of seven days.  
The Board notes that it appears the veteran has attributed 
this profile to his neck pain subsequent to his 1990 
bicycling incident, and not his hernia.  

Report of periodic Medical Examination dated in March 1990 is 
silent as to any abnormality of the head, face, neck, and 
scalp, and spine or other musculoskeletal system.  Report of 
Medical History at that time is silent as to any history of a 
head injury, arthritis, rheumatism, or bursitis.

Service treatment records dated on September 19, 1990 
indicate that the veteran complained of neck and low back 
pain, and right arm tingling, subsequent to a bicycling 
incident.  Physical examination revealed a small bruise on 
the forehead, and a right arm tender to palpitation.  The 
examiner considered that the veteran could have had a 
possible cervical injury.  Further examination revealed 
guarded movement in the neck, and a neck tender to 
palpitation.  The examiner ruled out a vertebral injury.  X-
ray examination revealed no obvious fracture or subluxation 
involving the cervical spine.  The veteran's vertebral bodies 
were of normal height and contour, with adequate maintenance 
of disc spaces.  There was no evidence of discogenic disease 
or inflammatory, neoplastic, or significant arthritic change 
involving the cervical spine.  The intervertebral foramina 
appeared free of significant bony encroachment and there were 
no cervical ribs present.  

Additional treatment records dated on September 19, 1990 
indicate that the veteran experienced neck stiffness and 
sharp pain, and that his right and left trapezium muscles 
were tender to palpitation.  Flexion, extension, and right 
rotation were intact, however, it was noted that raising the 
veteran's right arm caused pain.   No abnormalities were 
noted subsequent to neurological, motor, and sensory testing.  
The examiner diagnosed the veteran with musculoskeletal neck 
and shoulder strain secondary to trauma with no evidence of 
fracture.  The veteran was instructed to refrain from field 
duty.  There is no evidence of record that the veteran was 
given a physical profile at the time of this treatment. 

Service treatment records dated on September 20, 1990 
indicate that the veteran continued to complain of neck pain 
and dysphasia, and tingling to the right radial forearm and 
thumb.  The examiner stated that x-ray examination dated the 
day prior revealed no obvious subluxation and noted grossly 
intact neurovascular. 

Service treatment records dated on October 1, 1990 indicate 
that the veteran reported that medication had improved his 
neck pain and flexibility.  The veteran denied weakness in 
the upper extremities.  Physical examination revealed a 
supple neck, mild tenderness of the trapezium muscles on 
palpitation, and intact flexion, extension, and rotation.   
The examiner diagnosed the veteran with musculoskeletal neck 
pain.  The veteran was instructed to participate in light 
field duty only.  There is no evidence of record that the 
veteran was given a physical profile at the time of this 
treatment.

Report of Medical Examination dated in December 1993, 
conducted for the purpose of retirement from service, is 
silent as to any abnormality of the head, face, neck, and 
scalp, and spine or other musculoskeletal system.  Report of 
Medical History at that time, completed by the veteran, 
indicates that the veteran reported a severe blow to the head 
in a 1990 traveling accident that snapped his neck back very 
hard.  The veteran reported a history of arthritis, 
rheumatism, or bursitis.  An additional treatment record, 
also dated in December 1993, appears to have been completed 
by the veteran.  At that time, the veteran reported general 
health concerns in chronological order from 1987 to 1993, 
such as cataracts, hernia, dental treatment, tumor in the 
left ear, skin rash, blood in stool, and chest and stomach 
pain.  This listing is silent for any neck pain.  

Significantly, post-service VA treatment records dated from 
September 1997 to February 2003 are silent as to any neck 
pain.  It appears that the veteran was treated for general 
medical conditions, and that he was treated extensively for 
right knee pain during that time.  The veteran was given a 
medical retirement from service for a right knee condition.  

Further, the veteran underwent extensive VA examination for 
numerous conditions subsequent to his return from the Persian 
Gulf.  Report of VA examination in May 1994 is silent as to 
any neck pain.  Report of VA examination dated in September 
1997 indicates that the veteran reported his 1990 bicycling 
incident only during his examination for mental disorders.  
There is no indication that the veteran reported neck pain at 
that time.  

The first evidence of record of a post-service complaint of 
neck pain is dated in January 2004.  At that time, VA 
treatment records indicate that the veteran complained of 
neck and shoulder pain.  The veteran denied any trauma.  It 
appears that the veteran was scheduled for further 
evaluation.  

VA treatment records dated in March 2004 indicate that the 
veteran complained of neck pain and underwent X-ray 
examination and MRI testing of the cervical spine.  The 
veteran complained of a history of posterior cervical pain 
with radiation into the left upper extremity into the thumb 
and forefingers that was worse with certain movements and 
positions.  The veteran denied any weakness, numbness, or 
tingling.  Physical examination revealed a decreased painful 
range of motion, both actively and passively.  Spurling test 
was positive, there was mild weakness of the shoulder 
abduction and wrist extension, and sensation was normal.  
There was tenderness and mild spasm of the posterior 
paracervicals on the left side.  X-ray examination revealed 
advanced cervical DDD with secondary degenerative changes at 
C4-C5.  MRI testing revealed DDD, osteophyte formation, and 
likely left-sided stenosis in the lower cervical spine.  The 
veteran was diagnosed with cervical arthritis with left 
cervical radiculopathy. 

VA treatment records indicate that the veteran sought further 
evaluation for neck pain in July 2004.  At that time, the 
veteran complained of neck pain which radiated into his left 
arm and into his thumb of the left hand.  The veteran 
reported that his pain had been present for several years, 
but that it was exacerbated over the past several months.  
The veteran described the pain as severe, intense, and 
intermittent.  The veteran reported that his pain was 
aggravated by certain movements and was relieved by rest.  
Physical examination revealed painful neck movement limited 
by muscle spasm.  Strength was normal in both upper 
extremities, and gait was normal, without clonus.  Deep 
tendon reflexes were present, bilaterally, in the upper and 
lower extremities.  MRI testing revealed narrowing disc space 
with some desiccation, osteophytes, some foraminal stenosis, 
some broad-based disc, and no cervical cord compression.  The 
veteran was diagnosed with C4-5 and C6-7 foraminal stenosis, 
more severe on the left side.  

VA treatment records dated in August 2004 indicate that the 
veteran presented with what appeared to be an exacerbation of 
baseline chronic neck pain.  The veteran reported particular 
problems with arousing in the morning and reported that he 
experienced incremental loss of motion of the cervical spine.  
The veteran reported that he had been doing exercises and 
using a TENS unit.  Physical examination revealed that the 
veteran was in moderate distress and pain as to his neck.  
The veteran exhibited a decreased range of motion of the 
neck, secondary to pain.  There was no indication of sensory 
loss.  The veteran's pain radiated into his hands, 
bilaterally, and in the right hand, definitively radiated 
into the index finger and thumb, and in the left hand, was 
more diffuse.  The veteran's neck pain was disproportionate 
to his arm pain.  There were no long-tracked signs.  MRI 
testing revealed congenitally narrowed canal and multiple 
degenerative levels, coupled with osteophytes and thecal sac 
impingement, causing foraminal stenosis at C6-7 on the right 
side.  There was evidence of chronic inflammation at the C5-6 
level.  The veteran was diagnosed with cervical DDD with a 
significant amount of spondylosis.  The veteran was offered 
surgery, but declined.  

VA treatment records dated in September 2004 indicate that 
the veteran reported that he had experienced neck pain 
several years prior, but that the pain had worsened over the 
past year without any precipitating events.  The veteran 
described his neck pain as extremely strong, aching, and 
numbing, with shooting pain that started from the neck and 
went into both shoulders and fingers.  The veteran stated 
that there was more pain on the right side than on the left 
side of his body.  The veteran reported that the pain was 
made worse by any head or neck movement, without specific 
relieving factors.  The veteran reported that sometimes his 
neck pain was an eight on a ten-point scale.  The veteran was 
advised to undergo surgery, but the veteran wanted to attempt 
other pain management modalities prior to surgery.  Prior MRI 
testing revealed cervical DDD at multiple levels, especially 
the C5-C6 and C6-C7.  Physical examination revealed a normal 
gait, limited range of motion of the cervical spine, 
especially at right lateral rotation, secondary to severe 
discomfort, and mild-to-moderate paraspinal spasms.  
Sensations to light touch were intact, bilateral upper 
extremities were 5/5, and deep tendon reflexes were 1+, 
bilaterally.  No trigger points or acute pain distress were 
noted.  The examiner noted the veteran's reported reluctance 
to undergo surgery and suggested a trial of cervical epidural 
steroid injections, to which the veteran declined.

VA treatment records dated in November 2005 indicate that the 
veteran reported shooting pain radiating from the shoulder to 
the mid-chest.  The examiner noted that the veteran was 
diagnosed with degenerative arthritis of the cervical spine 
with osteophyte formation.  The examiner adjusted the 
veteran's medication.  

The veteran underwent VA examination in May 2008 to obtain an 
opinion as to whether the veteran's current cervical spine 
disability was related to any in-service disease or injury.  
The veteran described the 1990 bicycling incident and 
subsequent treatment for neck pain.  The veteran reported 
that he did not recall seeking further treatment during 
service related to the accident.  The veteran reported that 
he began experiencing neck pain in the late 1990's and that 
his condition significantly worsened during 2004.  The 
veteran reported that he recalled seeking treatment for his 
condition in 2005, and that imaging testing revealed DDD 
requiring surgery.  The veteran reported that while the TENS 
unit he began using for his neck pain was initially helpful; 
it was no longer as effective.  The veteran described daily 
flare-ups that lasted three or four hours, were precipitated 
by certain movements, and were relieved by pain medication.  
The veteran reported that the pain was in the neck region and 
that it did not radiate into his arms.  The veteran reported 
that he experienced a sensation of stiffness and tightness in 
the left arm down to the hand.  The veteran reported that his 
neck pain was not related to his medical disability from his 
employment.  The veteran reported that he last worked in 
2003, prior to his medical disability secondary to his knee 
condition, and that he was currently a full-time student.  
The veteran reported that he had to drop a class, secondary 
to neck pain.  The veteran reported that he had not been 
prescribed bed rest by a physician in the past twelve months.  

Physical examination revealed that the veteran was 
ambulatory, without assistive devices, and that the veteran 
was wearing a TENS unit.  Range of motion testing revealed 25 
degrees of flexion, 20 degrees of extension, 45 degrees of 
right lateral rotation, 35 degrees of left lateral rotation, 
15 degrees of right lateral flexion, and 20 degrees of left 
lateral flexion.  On all end points of range of motion 
testing, the veteran exhibited objective evidence of 
grimacing.  There was no additional limitation of motion 
after repetitive motion.  There was mild generalized 
tenderness to palpitation to the neck, with no spasm noted.  
Neurological testing revealed unremarkable motor and sensory 
findings.  Reflexes of the upper extremities were intact.  X-
ray examination results were obtained and reported as 
narrowing of disc space height at all levels from C4-C6, 
hypertrophic spurring in the vertebra, and C7 appeared to be 
slightly positioned anteriorly with respect to T1.  No other 
abnormalities were noted.  As to the DeLuca provisions, the 
examiner reported that there was no additional limitation of 
motion after three repetitive motions, and additional 
limitation of motion could not be described without resorting 
to speculation.  The veteran was diagnosed with multilevel 
DDD with hypertrophic spurring.  

At the time of the May 2008 VA examination, the examiner 
reported that he reviewed the veteran's claims file.  The 
examiner offered an extensive recitation of the circumstances 
surrounding the veteran's in-service neck injury and 
treatment, and VA testing, diagnoses, and treatment beginning 
in January 2004.  The examiner stated that there was no 
evidence of record to indicate chronicity or treatment of a 
neck condition from the time of the veteran's separation from 
service to his January 2004 VA treatment for neck and 
shoulder pain.  The VA evaluations and work-ups as to the 
veteran's neck condition do not indicate evidence of prior 
trauma, and no not indicate that the findings were felt to be 
post-traumatic in nature.  The examiner noted that the 
veteran underwent MRI testing of his lumbar spine in May 2000 
which revealed degenerative changes in the lower back with 
broad-based disc bulge.  The examiner opined that, based on 
review of the evidence of record, that it was not likely that 
the veteran's current cervical spine condition was the direct 
and proximate result of the injury in service, and to state 
otherwise would resort to mere speculation.  

The Board notes that the veteran asserted, at that time of 
his June 2007 hearing before the Board, that because he was a 
fairly young man, the only thing he could think of that could 
have contributed to his current neck condition is his 1990 
in-serve neck injury.   The veteran further stated that no 
doctor had related his current neck condition to any in-
service event.  

The Board has considered the veteran's assertions that his 
cervical DDD is related to service, specifically that his 
cervical DDD is related to his in-service neck injury. 
However, to the extent that the veteran ascribes his cervical 
DDD to his in-service injury and not to any other etiology, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, the weight of the credible evidence does not 
establish that cervical DDD began in service, or is otherwise 
related to service, to include an in-service neck injury.  In 
this case there was no evidence of cervical DDD during active 
service.  Rather, the record establishes that approximately 
ten years after separation from active service, the veteran 
has been diagnosed with cervical DDD.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Because there is no competent evidence demonstrating that the 
veteran's cervical DDD manifested to a compensable degree 
within one year of separation from service, service 
connection on a presumptive basis is not warranted in this 
case.  Also, because the veteran's service medical records 
showed no evidence of cervical DDD at separation from 
service, and there is no competent evidence demonstrating 
that the veteran's cervical DDD is related to service, 
including an in-service neck injury, service connection on a 
direct basis is not warranted in this case. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for cervical DDD, claimed as 
residual neck injury, the claim must be denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claim, the doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical DDD, claimed as residual neck 
injury, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


